Title: James Madison to Edward Coles, 10 April 1836
From: Madison, James
To: Coles, Edward


                        
                            
                                My dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 10. 1836.
                            
                        
                        
                        I have received your letter of April 2d. It gives us great pleasure to learn that Mrs. Coles has recovered
                            her health, and that the appearance of your little daughter continues to promise every thing her Parents could wish.
                        I return the letter you enclosed, leaving it to be answered by your imperfect recollection. I make no
                            comment, for which, indeed I am, and have been for some days past, too much indisposed to venture, if there was less
                            danger of being involved in the controversy.
                        I have not seen Armstrong’s book, and have no knowledge of its contents. As to Govr. Shelby’s letter to me, I
                            should suppose there must be a retained copy among his papers—there has appeared also, very lately in print, the same
                            testimony in favour of Genl. Harrison, if not taken from his letter to me, from some other letter. His letter to me
                            referred to, was probably, not received before the resignation of Genl. Harrison had been acted on.
                        There could be no objection to complying with the request of a copy of Govr. Shelby’s letter to me, if done,
                            without opening a door for further calls on me.
                        Accept from all of us, affectionate adieu’s for yourself and Mrs. Coles.
                        
                        
                            
                                James Madison
                            
                        
                    